Electronically Filed
                                                         Supreme Court
                                                         SCAP-14-0000935
                                                         07-JUL-2015
                                                         09:35 AM


                          SCAP-14-0000935

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

       GERALD L. AUSTIN, Petitioner/Defendant-Appellant.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-14-0000935; CR. NO. 12-1-0127)

              ORDER GRANTING APPLICATION FOR TRANSFER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner/Defendant-Appellant
Gerald L. Austin’s application for transfer, filed on June 12,
2015, and the record,
          IT IS HEREBY ORDERED that the application for transfer
is granted pursuant to HRS § 602-58(a)(3) (Supp. 2014).       This
case is transferred to the supreme court effective the date of
this order.
          DATED: Honolulu, Hawai#i, July 7, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson